                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION


    ELIZABETH EAVES,                              )
                                                  )
          Plaintiff,                              )
                                                  )
    v.                                            )   NO. 2:18-cv-00072
                                                  )
    EYE CENTERS OF TENNESSEE, LLC,                )
                                                  )
          Defendant.                              )


                                  MEMORANDUM OPINION

         Elizabeth Eaves 1 brought this action against her former employer Eye Centers of

Tennessee, LLC (“Eye Centers”), pursuant to the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and Tennessee law, alleging that Eye Centers retaliated

against her for testifying in court about Eye Centers mismanaging its retirement savings plan.

Before the Court is Eye Centers’ Motion for Summary Judgment (Doc. No. 29). Eaves has

responded in opposition (Doc. No. 31), Eye Centers has replied (Doc. No. 37), and Eaves filed a

sur-reply (Doc. No. 41). For the following reasons, Eye Centers’ motion will be granted in part

and denied in part.

I.       UNDISPUTED FACTS 2

         On January 29, 1989, Eye Centers hired Eaves as an optician, and she held that position

until she became the “Optical Coordinator” sometime around 1998. (DSOF ¶¶ 7, 13, 18, 19.) As


1
    Elizabeth Eaves was previously known as Elizabeth Williams. (Doc. No. 1 ¶ 1.)
2
 Doc. No. 37-1 contains the parties’ combined statements of fact. For ease of reference, the Court
will refer to Eye Centers’ Statement of Undisputed Material Facts on pages 1-27 of Doc. No. 37-
1 as “DSOF,” and Eaves’ Additional Disputed Material Facts for Trial on pages 27-49 as “PSOF.”
The Court also notes that although the parties briefed a wide array of facts in connection with the
Optical Coordinator, Eaves was responsible for, among other things, managing Eye Centers’ entire

optical department, traveling to the company’s satellite offices to consult with opticians, and

reporting product and financial information to Raymond Mays, who was her direct supervisor and

Eye Centers’ CEO. (Id. ¶¶ 20-24; PSOF ¶¶ 2-3.) As long as she completed her job duties, Eaves

was permitted to work remotely, was not required to physically report to work every day or record

her time worked, and was generally responsive to anyone that needed to reach her by cell phone.

(PSOF ¶¶ 14-16.) Eaves performed her job well. (Id. ¶ 13.) There are no documents, records, or

performance evaluations evidencing that Eaves ever had any performance or disciplinary issues

during her employment with Eye Centers, (Id. ¶ 17), at least until after she testified in court as

described below.

       Throughout Eaves’ employment, Eye Centers offered its employees the opportunity to

participate in a 401(k) Profit Sharing Plan (the “Plan”). Eaves contributed to the Plan until late-

2013 or early-2014 when she became concerned about both her inability to access her funds and

Mays’ refusal to provide basic information about the Plan. (DSOF ¶¶ 49-51, 61.) These concerns

were substantiated in or around 2014 when the Department of Justice (“DOJ”) commenced an

investigation into Eye Centers’ potential mismanagement of its Plan. (Id. ¶ 55.) As part of the

DOJ’s investigation, Eaves and other Eye Centers employees were subpoenaed and testified before

a federal grand jury regarding Mays’ potentially illegal Plan transactions. (Id. ¶ 62.) Based on its

investigation and the grand jury testimony, the DOJ produced a criminal information against Mays

on December 8, 2015. See United States v. Mays, Case No. 2:15-cr-00005 (M.D. Tenn.), Doc. No.

1. In response, Mays ultimately pled guilty to three counts of “False Statement in Employee




instant motion for summary judgment (See Doc. Nos. 29-2, at 2-10; 31-2, at 2-14), the Court will
discuss only the background and facts necessary for the resolution of the motion.
                                                 2
Benefit Plan Records,” in violation of 18 U.S.C. § 1027, and was sentenced to 2 years of probation.

Id., Doc. No. 21.

       Around this time, the Department of Labor (“DOL”) filed a civil lawsuit against Eye

Centers, Mays, the Plan, and Eye Centers’ owner, Dr. Larry Patterson, in Perez v. Eye Centers of

Tennessee, LLC et al., Case No. 2:14-cv-00115 (M.D. Tenn.) (“DOL case”). 3 Eaves was deposed

in the DOL case on August 1, 2017, and provided trial testimony against the named defendants on

August 8, 2017. (DSOF ¶¶ 68, 73.) Mays and Dr. Patterson were present at the trial and witnessed

Eaves’ testimony. (Id. ¶ 71.) Other than Dr. Patterson and Mays, Eaves was the only current Eye

Centers employee who testified at trial in the DOL case. (PSOF ¶ 21.) After trial, the defendants

were found liable and ordered to restore losses to the Plan in an amount exceeding $500,000. 4

       Mays started to distrust Eaves after she cooperated and testified against Eye Centers in the

DOL case, particularly because he thought the DOL case was frivolous and that the government

was unfairly targeting the company. (Id. ¶¶ 22, 32.) On August 22, 2017—a mere two weeks after

Eaves testified at trial in the DOL case—Mays responded to Eaves’ email requesting information

about a patient’s refund with: “Never communicate with me directly again. If a patient needs

information [then] have someone else talk to me about it.” (Doc. No. 1-8; DSOF ¶ 88; PSOF ¶ 29.)

Notwithstanding this email, Eaves still needed Mays’ approval and authorization to perform her

job duties. (PSOF ¶ 4.) Also after trial, Mays asked another employee, Christa Thompson, to




3
 This case is also referred to as Acosta v. Eye Centers of Tennessee, LLC et al., Case No. 2:14-
cv-00115 (M.D. Tenn.).
4
 Defendants were originally ordered to pay $971,622.16 to the Plan, (Case No. 2:14-CV-00115,
Doc. No. 142), but that amount was later amended to $511,054.86 (id., Doc. No. 151).


                                                3
prepare optical bills for submission, even though Eaves had previously performed this task. (DSOF

¶ 95.)

         After receiving Mays’ August 22, 2017 email, Eaves eventually contacted an attorney,

Dudley Taylor, to try and resolve her issues with Mays. (PSOF ¶ 42.) On September 6, 2017, 5 Mr.

Taylor sent a letter to Eye Centers’ counsel stating, in relevant part:

         . . . Mays, one of your clients, has effectively ostracized [Eaves] and is preventing
         her from effectively performing the duties required of her through the employment
         by [Eye Centers]. These actions on the part of Mr. Mays became evident to [Eaves]
         shortly after she testified in early August. If there was any uncertainty as to whether
         this was deliberate or inadvertent, that uncertainty was resolved through an
         exchange of emails between [Eaves] and Mr. Mays on August 22, 2017. . . .

         [Eaves] is the optical coordinator for [Eye Centers], as you know. Although it might
         be possible for employees in certain positions to continue to perform their jobs
         without direct contact with Mr. Mays, that is not true with respect to the position of
         [Eaves]. The prohibition of any direct contact with Mr. Mays not only has an
         adverse effect on [Eaves], but it is surely detrimental to the efficient operations of
         [Eye Centers].

         I am far from being an expert in employment law. I do know enough, however, to
         recognize constructive retaliatory discharge when I read this short exchange. . . .

(Doc. No. 1-9; PSOF ¶ 43.) The next day, September 7, 2017, Mays’ sent the following email to

Eaves:

         I am writing to clarify my August 22nd email regarding communicating with me.
         For future conversations regarding work matters I request that you copy Christa
         [Thompson] on emails. When we speak, let’s have a third party present during the
         conversation. This should not limit or interfere with your job responsibilities.
         Please let me know if these procedures are not acceptable or if you have any
         questions about these instructions.

(Doc. No. 1-10; DSOF ¶ 89; PSOF ¶¶ 45-46.)




5
 It is undisputed that Mr. Taylor’s letter was sent on September 6, 2017, but was erroneously dated
August 7, 2017. (PSOF ¶ 43.)
                                                   4
        On September 8, 2017, Eye Centers’ lawyer, Kyle Watlington, responded to Mr. Taylor

with a letter stating:

        . . . In your [September 6, 2017] letter, you raised concerns about [Eaves’] working
        conditions. It is our understanding that [Eaves] has not reported for work since
        August 22, 2017. [Eye Centers] shares your concerns and wants her to return to
        work immediately. It has no intention of terminating her employment or otherwise
        making her employment conditions objectively intolerable.

        [Mays] would like [Eaves] to have a third party copied on any emails directed to
        him so that there is a neutral witness involved and for them to have a similar witness
        for any in-person conversations. . . . Those steps are standard business practices and
        should protect everyone’s interests. . . .

(Doc. No. 1-11, at 2.) Mr. Taylor and Mr. Watlington then engaged in the following email

exchange between September 8, 2017 and September 11, 2017:

        Mr. Taylor:            Thank you for your prompt response, Mr. Watlington, but
                               what is the rationale for proposing such an arrangement?

        Mr. Watlington:        Mr. Taylor, I have been informed that [Eaves] has returned
                               to work and everything appears to have worked out
                               amicably.

        Mr. Taylor:            I hope that you are right, but does the restraint on direct
                               contact of . . . Mays by [Eaves] except through, or in the
                               presence of, a third party continue to be in force?

(Doc. No. 1-12.) The parties have not submitted evidence of any subsequent dialogue by Mays or

Mr. Watlington in response to Mr. Taylor’s final question above.

        As of September 8, 2017, Eaves was fearful that Eye Centers would take further actions to

make her look like she was bad at her job or would fire her for some fabricated reason, particularly

because Eye Centers had never questioned her attendance before. (PSOF ¶ 73.) Given the restraints

on Eaves’ ability to contact her supervisor and the stress and uncertainty of what would happen to

her next, Eaves felt she had no choice but to resign. (Id. ¶ 76.) Eaves submitted her letter of




                                                  5
resignation on September 17, 2017, forty days after she testified at trial in the DOL case. (Id. ¶

82.)

        Based on the circumstances leading to her resignation, Eaves brought claims against Eye

Centers under ERISA and Tennessee law, alleging that Eye Centers retaliated against her for

providing testimony in the DOL trial. (Doc. No. 1 ¶¶ 125, 131.) Eye Centers now moves for

summary judgment on all of Eaves’ claims.

II.     LEGAL STANDARD

        Summary judgment is appropriate only where there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “The

party bringing the summary judgment motion has the initial burden of informing the Court of the

basis for its motion and identifying portions of the record that demonstrate the absence of a genuine

dispute over material facts.” Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). The moving

party may satisfy this burden by presenting affirmative evidence that negates an element of the

non-moving party’s claim or by demonstrating an absence of evidence to support the non-moving

party’s case. Id.

        In deciding a motion for summary judgment, the Court must review all the evidence, facts,

and inferences in the light most favorable to the party opposing the motion. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted). The Court does not,

however, weigh the evidence, judge the credibility of witnesses, or determine the truth of the

matter. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The mere existence of a

scintilla of evidence in support of the non-moving party’s position will be insufficient to survive

summary judgment; rather, there must be evidence on which a trier of fact could reasonably find

for the non-moving party. Rodgers, 344 F.3d at 595.



                                                 6
III.   ANALYSIS

       A.      Eaves’ ERISA Retaliation Claim

       Section 510 of ERISA “prohibits an employer from retaliating against an employee

‘because he has given information or has testified or is about to testify in any inquiry or proceeding

relating to [the Act].’” Sexton v. Panel Processing, Inc., 754 F.3d 332, 333 (6th Cir. 2014) (quoting

29 U.S.C. § 1140). In the absence of direct evidence of retaliation, 6 an employee attempting to

establish a claim of retaliation under section 510 “must show that (1) she was engaged in activity

that ERISA protects; (2) she suffered an adverse employment action; and (3) a causal link exists

between her protected activity and the employer’s adverse action.” Hamilton v. Starcom Mediavest

Grp., Inc., 522 F.3d 623, 628 (6th Cir. 2008) (citations omitted).

       Because there is no dispute that Eaves engaged in ERISA-protected activity most recently

when she testified against Eye Centers in the DOL case, (see Doc. No. 29-2 at 7, 12-13; Doc. No.

31-2 at 15), the only remaining issues are (1) whether Eaves suffered an adverse employment

action and, if so, (2) whether there was a causal link between that adverse action and her ERISA-

protected activity.

               1.      Adverse Employment Action – Constructive Discharge

       Eye Centers contends that there was no adverse employment action because Eaves

voluntarily resigned. (Doc. No. 29-2 at 13.) Eaves counters that she was “constructively

discharged” when Eye Centers “took unmistakable actions directed at ostracizing, harassing, and

humiliating her in an effort to force her to leave, barred [her] from communicating with her direct


6
  “Direct evidence is that evidence which, if believed, requires no inferences to conclude that
unlawful retaliation was a motivating factor in the employer’s action.” Imwalle v. Reliance Med.
Prods., Inc., 515 F.3d 531, 543-44 (6th Cir. 2008) (citations omitted). Despite submitting that
“there is direct evidence to support her retaliation” claim, Eaves does not point to any direct
evidence of Eye Centers’ motivation. (See Doc. No. 31-2 at 15 n.21.) Accordingly, the Court
addresses only whether Eaves’ has established sufficient indirect evidence to support her claim.
                                                  7
supervisor, . . . transferred responsibilities to her subordinate employees, and made performing her

job impossible.” (Doc. No. 31-2 at 16.) When the facts are viewed most favorably to Eaves and

every inference is made in her favor, which the Court is required to do at this stage, the Court

agrees with Eaves.

       A “[p]laintiff may establish an adverse employment action by demonstrating that she was

constructively discharged.” Logan v. Denny’s, Inc., 259 F.3d 558, 568 (6th Cir. 2001) (citing

Kocsis v. Multi-Care Mgmt., 97 F.3d 876, 886 (6th Cir. 1996). To establish a claim for constructive

discharge, the plaintiff must present evidence showing that (1) “the employer deliberately created

intolerable working conditions, as perceived by a reasonable person, and (2) the employer did so

with the intention of forcing the employee to quit.” Id. at 568-89 (internal punctuation marks,

quotations, and citation omitted).

       Regarding the first prong of the constructive discharge inquiry, factors to consider in

determining whether a reasonable person would feel compelled to resign include whether the

employer’s actions involved “(1) demotion; (2) reduction in salary; (3) reduction in job

responsibilities; (4) reassignment to menial or degrading work; (5) reassignment to work under a

younger supervisor; (6) badgering, harassment, or humiliation by the employer calculated to

encourage the employee’s resignation; or (7) offers of early retirement or continued employment

on terms less favorable than the employee’s former status.” Logan, 259 F.3d at 568 (quoting Brown

v. Bunge Corp., 207 F.3d 776, 782 (5th Cir. 2000)). Although these factors are meant to aid the

Court in its constructive-discharge analysis, they are not exclusive and may be considered singly

or in combination. See Saroli v. Automation & Modular Components, Inc., 405 F.3d 446, 451 (6th

Cir. 2005). Regarding the second prong, the Sixth Circuit in Smith v. LHC Grp., Inc. clarified that

“[t]he employee alleging constructive discharge need not prove that his or her employer undertook



                                                 8
actions with the subjective intention of forcing the employee to quit . . . so long as the employee’s

resignation was a reasonably foreseeable consequence of the employer’s actions.” 727 F. App’x

100, 106 (6th Cir. 2018) (citations omitted).

       This case presents a close question, particularly given the high standard for proving

constructive discharge. See Groening v. Glen Lake Cmty. Sch., 884 F.3d 626, 630 (6th Cir. 2018)

(“Constructive discharge is hard to prove.”). But after considering the totality of the circumstances

and drawing all inferences in Eaves’ favor, the Court finds that Eaves has raised a genuine issue

of material fact as to whether she was constructively discharged from her employment. After the

DOL trial, Eye Centers harbored bad feelings about the DOL investigation, trial, and the

substantial money judgment. (See PSOF ¶ 22.) Eaves was the only Eye Centers employee who

testified against the company. (See id. ¶ 21.) As noted, a mere two weeks after trial Eye Centers

showed its resentment when Mays permanently enjoined Eaves from directly communicating with

him unless it was through a third party. Although Mays “clarified” his injunction to allow Eaves

to directly communicate with him only if a third party was present, he did not make this

modification until after Eaves’ attorney contacted Eye Centers. This alone permits an inference

that Eaves’ value to Mays and Eye Centers was low, and that sent a clear message to Eaves that

her employment was in jeopardy.

       The record before the Court contains more circumstantial evidence that warned Eaves, or

any reasonable person, that her employment was in danger. Most notably, the parties vigorously

dispute whether Eaves could perform her job duties in light of Mays’ August 22, 2017 email telling

Eaves to “[n]ever communicate with me directly again,” (Doc. No. 1-8), and his September 7,

2017 email requesting that Ms. Thompson be copied on all emails between Eaves and Mays and

that a third-party be present during any in-person conversations they had (Doc. No. 1-9). For



                                                 9
purposes of summary judgment, Eaves is entitled to the inference that Mays sent these emails and

took these actions primarily as a disciplinary measure for Eaves testifying in the DOL case, and

not as a precaution against a potential lawsuit by Eaves. (See Doc. No. 29-2 at 16.) After creating

a new condition of Eaves’ employment that undermined her authority and hindered

communications with her supervisor on a permanent basis, Mays also reassigned some of Eaves’

job responsibilities to Thompson without Eaves’ knowledge. 7 Although not all of the Logan

factors are present in this case, such as a reduction in Eaves’ salary 8 or offers of early retirement,

when Mays’ words and actions are considered together with his position as Eye Centers’ CEO and

Eaves’ supervisor, it is reasonable to infer that they may have created an intolerable working

environment for Eaves. 9 See Moore v. KUKA Welding Sys. & Robot Corp., 171 F.3d 1073, 1080-

81 (6th Cir. 1999) (citation omitted) (denying summary judgment on constructive discharge claim

because “[d]ay after day, week after week of isolation on the job and lack of communication would

lead [plaintiff] to believe that he was no longer wanted and would continue to receive

the cold shoulder as long as he worked there”).




7
 The parties dispute whether the collection of optical bills was a critical component of Eaves’ job
or merely an administrative task. (DSOF ¶ 95.)
8
 Eaves’ compensation was five percent of the total optical department sales, which made her one
of Eye Centers’ highest compensated employees. (DSOF ¶¶ 32-33.) There is no indication that her
salary decreased between August 8, 2017 and her resignation.
9
  The Court makes this inference at the summary judgment stage without considering hearsay
evidence about what other employees may have told Eaves. See Doc. No. 31-2 at 9; see also
Tranter v. Orick, 460 F. App’x 513, 514 (6th Cir. 2012) (“Ít is well established that a court may
not consider hearsay when deciding a summary judgment motion.”). The Court is not bound by
this inference at trial, and will make a final determination at that time based on the admissible
evidence presented. If those employees testify at trial they may well provide additional details
about the chilling work environment Eaves experienced that resulted in her allegedly involuntary
resignation.
                                                  10
       Moreover, Eye Centers’ September 8, 2017 letter creates an issue of fact as to whether a

reasonable person would have felt compelled to resign. Eye Centers correctly notes that employees

are obligated not to assume the worst and are expected to stay on the job to pursue relief from

potential harassment. (See Doc. No. 29-2 at 14-15 (citing Wilson v. Firestone Tire & Rubber Co.,

932 F.2d 510, 515 (6th Cir. 1991))); see also McKelvey v. Sec’y of U.S. Army, 450 F. App’x 532,

535 (6th Cir. 2011). Viewing the evidence in Eaves’ favor, however, the Court may infer that she

hired Mr. Taylor to resolve her issues with Mays instead of jumping to conclusions and quitting

prematurely. When Mr. Taylor confronted Eye Centers with allegations of Mays’ “constructive

retaliatory discharge,” the company did nothing to rectify the problem and instead escalated the

situation by questioning Eaves’ job performance and attendance for the very first time. (Doc. No.

1-11 at 2.) Eaves had reason to believe her work environment was bad and would not improve,

and the parties agree that when Eaves received this letter, she “was fearful that [Eye Centers] would

take further actions to make her look like she was bad at her job or would fire her for something

that was not true since [Eye Centers] had already lied about Eaves’ job performance.” (PSOF ¶

73.) The Court finds that Eaves’ fears were objectively reasonable. Thus, for purposes of meeting

the first prong of the constructive discharge inquiry, Eaves has adduced more than a scintilla of

evidence to create an issue of fact as to whether Eye Centers deliberately created intolerable

working conditions as perceived by a reasonable person. See Logan, 259 F.3d at 573.

       Regarding the employer’s intention, a reasonable jury could also conclude that Eaves’

resignation was a reasonably foreseeable consequence of precluding Eaves from contacting her

own supervisor, along with Mays’ and Eye Centers’ other actions described above. Eye Centers

contends that “it ha[d] no intention of terminating [Eaves’] employment or otherwise making her

employment conditions objectively intolerable.” (Doc. No. 1-11; see also Doc. No. 29-2 at 17.)



                                                 11
However, viewing the facts in the light most favorable to Eaves, Eye Centers did not express this

viewpoint until after Eaves obtained legal counsel and reported her concerns to the company. See

King v. Cincinnati Pub. Sch., No. 1:17-cv-794, 2019 WL 1167949, at *5 (S.D. Ohio Mar. 13,

2019) (rejecting argument that defendants did not intend for plaintiff to resign because they “did

not express this viewpoint until after [plaintiff] contacted both the Human Resources Department

and her union to report [employer’s] behavior). It is reasonable to infer that Eye Centers may have

sent this email merely to manufacture exculpatory evidence in its favor.

       Accordingly, the Court concludes that Eaves has raised a genuine issue of fact as to whether

she suffered an adverse employment action.

               2.      Causal Link Between ERISA-Protected Activity and Adverse Action

       Although the Sixth “Circuit has not adopted a uniform approach on whether a causal

connection may be established solely on the basis of temporal proximity,” Krumheuer v. GAB

Robins N. Am., Inc., 484 F. App’x 1, 5 (6th Cir. 2012), “recently published Sixth Circuit cases

seem to suggest that temporal proximity alone is sufficient where the temporal proximity is

significant.” Brown v. Humana Ins. Co., 942 F. Supp. 2d 723, 735-36 (W.D. Ky. 2013) (citing

Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008); Blosser v. AK Steel Corp.,

520 F. App’x 359, 363-64 (6th Cir. 2013)). “Where an adverse employment action occurs very

close in time after an employer learns of a protected activity, such temporal proximity between the

events is significant enough to constitute evidence of a causal connection for the purposes of

satisfying a prima facie case of retaliation.” Mickey, 516 F.3d at 525.

       Eaves argues that the timing between her DOL trial testimony and her alleged constructive

discharge establishes a causal link between the two. Two weeks after Eaves testified at the DOL

trial in front of Mays and Dr. Patterson on August 8, 2017, she received Mays’ August 22, 2017

email stating she could never again speak to him directly. Mays admitted that he sent this email
                                                12
because he distrusted Eaves after she testified on behalf of the DOL, and because he thought the

DOL case was frivolous. (PSOF ¶¶ 22, 32; see also Doc. No. 30-2 at 77-78; 119-10.) Although

Eye Centers argues that there can be no causal link because Eaves engaged in ERISA-protected

activity for years before her resignation, including testifying before a grand jury in 2014, it was

Eaves’ testimony in a perceived “frivolous” case that resulted in Eye Centers being ordered to pay

a hefty six-figure fine. When judgment entered in the DOL case, Eye Centers had a new reality

and Eaves was a day to day reminder of that. Viewing the evidence in Eaves’ favor for purposes

of summary judgment, the events leading to Eaves’ resignation began very shortly after her DOL

trial testimony. Further, those events permit an inference of retaliatory intent. Accordingly, the

Court finds that there is sufficient evidence to conclude that there is a causal link between Eaves’

ERISA-protected activity and her alleged adverse employment action.

        In sum, the Court will deny summary judgment on Eaves’ ERISA retaliation claim, and

will make a final determination of Eye Centers’ liability at trial based on the admissible evidence

and credibility of all parties and witnesses to this action. 10

        B.      Eaves’ State Law Claims

        In addition to her ERISA claims, Eaves brought state law claims against Eye Centers under

Tenn. Code Ann. § 50-1-304, commonly known as the Tennessee “whistleblower” statute, and


10
   Eye Centers’ reply brief presents for the first time a new legal argument that it did not advance
in its original motion for summary judgment. Specifically, Eye Centers now claims that, assuming
arguendo Eaves was constructively discharged, Eye Centers had an “unassailable business
justification” for eliminating Eaves’ job position after her resignation. (Doc. No. 37 at 1, 8-9.)
Because the Court has discretion not to address an argument first advanced in a reply brief, it will
not consider Eye Centers’ new argument for purposes of ruling on the pending motion for summary
judgment. See Barany-Snyder v. Weiner, 539 F.3d 327 (6th Cir. 2008) (affirming district court’s
decision not to address issue raised for the first time in a reply brief). The Court reserves decision
on whether Eye Centers’ new argument is meritorious until trial. However, the Court notes that
the elimination of Eaves’ job position may be pretextual or relevant only to damages.

                                                   13
Tennessee common law on wrongful discharge. (Doc. No. 1 ¶133.) Eye Centers argues that these

claims should be dismissed because ERISA “preempt[s] state law claims for ERISA retaliation or

interference claims.” (See Doc. No. 29-2 at 19-21 (citing McSharry v. Unumprovident Corp., 237

F. Supp. 2d 875, 880 (E.D. Tenn. 2002).) In response, Eaves effectively abandons her state law

claims and “concedes that [they] may be preempted under ERISA.” (Doc. No. 31-2 at 2 n.1.)

       The Court agrees that, “[a]s a matter of law, ERISA completely preempts state law claims

that ‘relate to any employee benefit plan.’” Weaver v. Prudential Ins. Co. of Am., 763 F. Supp. 2d

930, 935 (M.D. Tenn. 2010) (citing 29 U.S.C. § 1144(a)). Here, there is no dispute that Eaves’

state law claims “relate to” and are preempted by ERISA, particularly because they are based on

Eaves’ alleged wrongful discharge for “providing information and testimony regarding [Eye

Centers’ ERISA] Plan.” (Doc. No. 1 ¶¶ 131-33.) Accordingly, Eye Centers is entitled to summary

judgment on Eaves’ state law claims.

       C.      Damages

       Eye Centers’ reply brief requests “that any Order disposing of the present Motion for

Summary Judgment reflect the ERISA preemption resolution and the resulting limitations on

damages and scope of recovery under ERISA.” (Doc. No. 37 at 9.) Eye Centers does not make any

specific arguments about what remedies are available to Eaves, but its citation to McSharry v.

Unumprovident Corp., 237 F. Supp. 2d 875, 882 (E.D. Tenn. 2002) suggests that Eaves would not

be entitled to compensatory damages for back pay wages or punitive damages under ERISA. As

explained in Eaves’ sur-reply (Doc. No. 41), however, McSharry provides an incomplete picture

of the remedies available under ERISA because it does not address whether back pay could be

available as an adjunct to the equitable remedy of reinstatement. See Schwartz v. Gregori, 45 F.3d

1017 (6th Cir. 1995).



                                               14
        The Court reserves decision on what relief could hypothetically be available to Eaves in

this case. If the parties want to file a motion in limine on this issue, they are free to do so. At this

time, the Court simply orders that if Eaves successfully proves her retaliation claim at trial, her

damages in this case, if any, will be limited to those available under ERISA.

IV.     CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Summary Judgment (Doc. No. 29) will

be denied as to Eaves’ ERISA claims and granted as to Eaves’ state law claims.

        An appropriate order will enter.


                                                ____________________________________
                                                WAVERLY D. CRENSHAW, JR.
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                  15
